DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application claims benefit to U.S. Provisional Application No. 62/944878, filed December 6, 2019. Claims 1-4, 8, 15, 19, 21-23, 30, 35, 37, 39-40, 43, 45, 47, 52-53 are given an earliest effective filing date of December 6, 2019.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 29, 2021 and May 11, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 specifies five subparts, a-e, and these five subparts are not obvious various alternative elements of each other. Subpart a, b, and e comprise indices for assessing improvements in COPD. Subpart c stipulates a moderate-to-severe COPD that is not well-controlled on a background therapy, whereas subpart d recites the sequences of the HCVR, LCVR, light chain, and heavy chain; the relationship between subparts d and e is not clear. The conjunction “or”, as used at the end of subpart d, does not clearly define the limitations of claim 2. It is unclear if subparts a-e should be examined in the alternative or if subparts a-d and e should be considered as two separate groups. In the interest of compact prosecution, the claim is read as listing these elements in the alternative.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitation of claim 21, “wherein the subject is a current smoker, a former smoker or a non-smoker” includes all possible subjects and is therefore not further limiting.  Applicant may cancel claim 21 and its dependent claims 22-23, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 21, 30, and 37 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0271658 (“Murphy”; PTO-892).
With respect to claim 1, Murphy discloses a method of treating a subject with COPD by administering an IL-33 antibody/antigen-binding fragment thereof; this antibody is comprised of three heavy chain complementarity determining region (HCDR) sequences (SEQ ID NOs: 276, 278, and 280) and three light chain complementarity determining region (LCDR) sequences (SEQ ID NOs: 284, 286, and 288) (claim 20), which are the same as the instantly claimed HCDRs SEQ ID NOs: 4, 6, and 8 and LCDRs SEQ ID NOs: 12, 14, and 16, respectively. In addition, Murphy discloses a method for treating an inflammatory disease/disorder by administering an antibody that binds specifically to IL-33 (para 38), wherein the inflammatory disease or disorder is COPD (para 40). Thus, the reference anticipates both the antibody and the disease of claim 1. 
Among the twenty IL-33 antibodies disclosed by Murphy, the antibody of the instant claims (H4H9675P) was the only one to block basophil degranulation induced by 100 pM human IL-33 challenge (para 151). In addition, H4H9675P was the only antibody selected to be used in an animal model of lung inflammation. Therefore, it would have been obvious to one in the art that of the twenty antibodies disclosed in Murphy, the antibody H4H9675P, which has the same CDRs of the instant claims, would be the preferred embodiment for further study.
Claim 21 limits the method of claim 1 wherein the subject is a current smoker, a former smoker or a non-smoker, which encompasses any subject.
With regard to claim 30, Murphy teaches a method for the administration of the IL-33 antibody of claim 1 via injection at a dose of generally about 5-500 mg (para 115). In addition, the dose is given every week, 2 weeks, 1 month, 6 weeks, or 2 months (para 128-129).
Regarding claim 37, Murphy teaches the method of claim 1 where the anti-IL-33 antibody can be delivered subcutaneously with a needle and syringe, a pen delivery device (para 111), or an autoinjector delivery device (para 112). The methods are directed toward administering a single initial dose of an IL-33 antibody, followed by one or more secondary doses (para 124). 
Murphy, therefore, anticipates claims 1, 21, 30, and 37.

Claim Rejections - 35 USC § 103
Claims 1-4, 21-23, 30, 35, 37, 39-40, 43, 45, 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2014/0271658) in view of Calverley et al (“Calverley”; PTO-892). 
Regarding claim 2, Murphy teaches an antibody/antigen-binding fragment thereof of specific HCDRs and LCDRs that specifically binds IL-33 for the treatment of COPD. The heavy chain variable region (HCVR) and light chain variable region (LCVR) sequence pair of SEQ ID NO: 274 and SEQ ID NO: 282 of Murphy include the HCVR and LCVR sequence pair of SEQ ID NO: 2 and SEQ ID NO: 10 of the instant claims.
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide the majority of the contact residues for the binding of the antibody to its target epitope as evidenced by Almagro & Fransson, see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1 (PTO-892). Therefore, since the heavy and light chains of the instant claims are comprised of the same six CDRs of Murphy as well as the same HCVR and LCVR, it would have been obvious to one skilled in the art that the antibody of the instant claims is not patentably distinct from the IL-33 antibody of Murphy, because the sequences of Murphy and the instant claims are identical.
Murphy teaches a method where treatment with IL-33 in mice reduces eosinophilia in an allergen-induced lung inflammation model (para 116) 
Although Murphy teaches use of an antibody/antigen-binding fragment thereof that specifically binds IL-33 and a method that reduces blood eosinophils, it does not teach additional metrics for the evaluation of COPD or criteria for which subjects with COPD should receive the treatment of claim 1. 
Calverley teaches a treatment strategy for patients with COPD using MEDI8968 (a monoclonal antibody that binds selectively to IL-1 receptor 1) and methods to evaluate the efficacy of MEDI8968.
Calverley teaches a method to treat subjects with moderate-to-severe COPD who were receiving a standard maintenance therapy at the time of study enrollment (p 2, Methods, Subjects). Secondary endpoints of the study were defined as improvement in SGRQ (Methods, Assessment, para 2) and E-RS score (Methods, Assessment para 3) based upon EXACT (Supplement, p 10, ln 22-23). 

With respect to claims 3-4, 35, Calverley teaches the primary endpoint annualized rate of moderate-to-severe acute exacerbations of COPD (AECOPD) (p 2-3, Methods, Assessments, para 1) and annualized rate of severe AECOPD (p 2-3, Methods, Assessments, para 2). This prior art teaches a study design “with sufficient power to detect a 40% reduction in the rate of moderate/severe AECOPD” (p 9, para 2) to analyze time to first moderate/severe or severe AECOPD in different treatment groups (p 3, col 2, para 4). The severity of AECOPD was based on treatment required, including an increase in “normal therapy” and antibiotics/systemic corticosteroids (p 2-3, Methods, Assessments, para 1). An exploratory endpoint of Calverley included improvements in forced expiratory volume in 1 second (FEV1) relative to baseline (p 2-3, Methods, Assessments, para 3).
For claims 22-23, Calverley teaches a pre-specified subgroup analysis based on a common covariate, including smoking (p 9, para 3). Calverley also teaches the metrics for evaluating efficacy of COPD treatment of claim 23; these are annualized rate of moderate-to-severe AECOPD (p 2-3, Methods, Assessments, para 1) and change from baseline in pre-bronchodilator FEV1 (p 3, para 2).
Regarding claim 35, Calverley teaches a method to assess lung function in subjects with COPD, i.e. pre-bronchodilator FEV1 (p 3, para 2), and Murphy teaches subcutaneous delivery of the antibody of claim 1 (para 111).
With respect to claims 39, 40, 43, and 45, Murphy teaches an antibody comprised of three heavy chain complementarity determining region (HCDR) sequences (SEQ ID NOs: 276, 278, and 280) and three light chain complementarity determining region (LCDR) sequences (SEQ ID NOs: 284, 286, and 288) (claim 20), which are the same as instantly claimed HCDRs SEQ ID NOs: 4, 6, and 8 and LCDRs SEQ ID NOs: 12, 14, and 16, and a method using this antibody for the treatment of COPD (para 40).  Murphy also teaches a method for the subcutaneous administration (para 111) of the IL-33 antibody of claim 1 at a dose of generally about 5-500 mg (para 115), given every other week or every 4 weeks (para 128-129).
Regarding claims 52 and 53, Murphy teaches an antibody comprised of three heavy chain complementarity determining region (HCDR) sequences (SEQ ID NOs: 276, 278, and 280) and three light chain complementarity determining region (LCDR) sequences (SEQ ID NOs: 284, 286, and 288) (claim 20), which are the same as instantly claimed HCDRs SEQ ID NOs: 4, 6, and 8 and LCDRs SEQ ID NOs: 12, 14, and 16, and a method using this antibody for the treatment of COPD (para 40).  Calverley teaches the primary endpoint annualized rate of moderate-severe acute exacerbations of COPD (AECOPD) (p 2-3, Methods, Assessments, para 1) and annualized rate of severe AECOPD (p 2-3, Methods, Assessments, para 2). Murphy also teaches a method for the subcutaneous administration (para 111) of the IL-33 antibody of claim 1 at a dose of generally about 5-500 mg (para 115), given every other week or every 4 weeks (para 128-129). Calverley also teaches a pre-specified subgroup analysis based on smoking status (p 9, para 3).

Given that both Murphy and Caverley are drawn to monoclonal antibody treatments of COPD and further given that Caverley discloses reliable methods to monitor progression of COPD and subgroup analysis based on smoking status, it would have been obvious to one of ordinary skill in the art to use the metrics of evaluation taught by Caverley in the method of Murphy. 
In view of the combined teachings of Murphy and Calverley, one of ordinary skill in the art would have understood that the metrics used in Calverley (e.g., the questionnaires/assessments SGRQ and E-RS and the parameters moderate-to-severe AECOPD and FEV1) could be applied to the evaluation of another potential monoclonal antibody therapy for COPD because these are tests are known to reliably monitor progression of COPD. One would use them with the expectation that improvement in these parameters would reflect an improvement in COPD, and, therefore, these tests would be appropriate for assessing the antibody of claim 1 for COPD treatment. Thus, it would have been obvious to ordinary artisan prior to the effective filing date of the claimed invention to apply these metrics when assessing the efficacy of the anti-IL33 antibody treatment method of the instant claims.

Claims 1-4, 8, 21-23, 30, 35, 37, 39-40, 43, 45, 47, 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy and Calverley as applied above to claims 1-4, 21-23, 30, 35, 37, 39-40, 43, 45, 52-53, and further in view of US 2018/0155436 (“Orengo”; PTO-892).  
Although Murphy teaches use of an antibody/antigen-binding fragment thereof that specifically binds IL-33 for the treatment of COPD, it does not teach a background therapy for COPD or additional therapeutics that may be used in combination with the instant treatment method.
Orengo teaches a method for treating COPD with IL-33 antibody of SEQ ID NO: 354 and SEQ ID NO: 355, the same heavy and light chains, respectively, of SEQ ID NO: 18 and SEQ ID NO: 20 of the instant claims, in combination with an IL-4 receptor antagonist. 
The background therapy of Orengo included inhaled corticosteroid (ICS) and/or a long acting 2 adrenergic agonist (LABA) and/or a long acting muscarinic agonist (LAMA); double therapy: LABA+LAMA or ICS+LABA or ICS+LAMA; or triple therapy: ICS+LABA+LAM (para 332). 
Given that the teachings of Murphy and Orengo are drawn to a method for using an anti-IL-33 antibody for COPD, it would have been obvious to one skilled in the art to combine the IL-33 antibody method of treatment of claim 1 with the limitation of a patient with COPD on an existing background therapy, because these limitations were already disclosed by Orengo using the same antibody. Also, adding the mechanistically distinct therapeutic of claim 1 would be relevant to those with COPD that are not already well-managed on standard of care therapy, which includes LAMA, LABA, and ICS.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy and Calverley as applied to claims 1-4, 21-23, 30, 35, 37, 39-40, 43, 45, 52-53, and further in view of Criner et al (“Criner”; PTO-892). 
With respect to claims 15 and 19, Murphy and Calverley do not disclose blood eosinophil levels as a reference for COPD status. 
Criner teaches the efficacy and safety of benralizumab (an IL-5 receptor monoclonal antibody) for the prevention of COPD exacerbations (see Abstract) and a method to stratify eligible patients with COPD according to blood eosinophil count (≥300 per mm3 or <300 mm3); the threshold was adjusted to a lower threshold (220 per mm3) based on clinical trial data in COPD patients (p. 1024, col 2, para 3). Benralizumab treatment led to substantial decreases of blood eosinophils (p 1029, para 2). Although Criner does not teach a method with exactly the same blood eosinophil thresholds, it would have been obvious to the ordinary artisan to adjust the stratification depending on the responsiveness of the groups in an ongoing study.
Given that Murphy, Calverley, and Criner provide methods to monitor treatment of a subject with COPD with a monoclonal antibody, it would have been obvious to one of ordinary skill in the art to use the metric by Criner with the therapeutic of claim 1 and alongside the metrics taught by Calverley, as this measuring blood eosinophil level was already known to be an indicator of COPD severity.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8, 15, 19, 21-23, 30, 35, 37, 39-40, 43, 45, 47, 52-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-9, 11, 17, 20-23, and 29-35 of U.S. Patent 10,815,305 (having a common applicant) (“Orengo 305”; PTO-892).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to overlapping embodiments: a method of treating the inflammatory disease COPD by administering the same anti-IL-33 monoclonal antibody (SEQ ID NOs: 2 and 10 of the instant claims are identical to SEQ ID NOs: 274 and 282 of Orengo 305, respectively). The instant claims use the open transitional language “comprising” which allows for the addition of another therapeutic. Compared to the instant claims, the patented claims further encompass the coadministration of an IL-4R antibody for the treatment of COPD. 
The scope of the reference claims is fully encompassed of the instant claims, and, therefore, it would have been obvious to one of ordinary skill in the art that the method and antibody of Orengo 305 to treat COPD were the same and therefore were not patentably distinct from each other.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A BENAVIDES whose telephone number is (571)272-0545. The examiner can normally be reached M-F 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER BENAVIDES/
Patent examiner, AU 4161


/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649